 

 

F|LED

N|arch 5, 2019
UNITED STATES DISTRICT COURT FOR THE cLERK, us DlsTRlcT couRT

EASTERN D|STR|CT OF

CAL|FORN|A
EASTERN DISTRICT oF CALIFoRNIA ______EQ

 

 

 

UNITED STATES OF AMERICA, )
) Case No. 2:15CR001 l6-GEB-2
Plaintiff, )
v. ) ORDER FOR RELEASE OF
) ' PERSON IN CUSTODY
JOSEPH D. RYAN, )
)
Defendant. )

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release JOSEPH D. RYAN , Case No. _
2:15CROOll6-GEB-2 , Charge Sur)ervise Release Violation , from custody subject to the
conditions contained in the attached “Notice to Defendant Being Released” and for the following
reasons:

Release on Personal Recognizance

Bail Posted in the Sum of$

Unsecured Appearance Bond $
Appearance Bond with 10% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond

\/ (Other) Conditions as stated on the record.

This release order is not effective until the date defendant has signed and understands the

attached “Notice to Defendant Being Released”.

Issued at Sacramento.CA on March 5.2019 at 2:0013m

By /s/ Allison Claire/s/ Allison Claire

Allison Claire
United States Magistrate Judge

 

Copy 2 - Court

